DETAILED ACTION

	The amendment dated 02-09-2021 is acknowledged.
	
	Claims included in the prosecution are 1-16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
1.	Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 5058888.
JP discloses the mucolytic agent, carbocysteine  solution containing 0.5 %-30 % of carbocysteine and NA EDTA as a stabilizer, sodium hydroxide and water in a nitrogen filled glass ampoules for aerosol inhalation for reduction of viscosity of mucous. The pH of the solution is between 6 and 7.5 (see the English translation)..
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that a comparison of instant solution in example 1 and solution of JP in example 3 shows that instant solution is more stable has less than 2 mg/L of oxygen.
	This argument is not persuasive since instant claim does not differentiate from the prior art solution. According to instant claim 1, the solution of carbocysteine . 
2.	Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 1993058888 of record.
JP teaches stable solutions of carbocysteine for aerosol administration. The solution contains sodium EDTA, sodium bisulfite (antioxidant) and a pH adjusting agent (sodium hydroxide) (see the entire English translation including the Tables). The reference meets the requirements of instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 5058888 or  JP1993058888 cited above.
The teachings of JP 505 and JP 199  have been discussed above. The references do not teach entire 20 to 120 mg of carbocysteine or 50-100 mg as a single dose as claimed in instant claims. JP teaches the dissolution of carbocysteine in water, adding the various additives and purging the glass bottle with nitrogen; JP does not recite the amounts of water and the residual oxygen content and the sterile preparation of the composition using the sterile filtration techniques as recited in steps 1-6 of claim 10. However, in the absence of showing unexpected results it is deemed obvious to manipulate the basic method of preparation steps taught by JP in order to obtain the best possible results. Since the compositions which are administered nasally should be sterile and the preparation of sterile preparations is well-known in the art of biological sciences. 
Applicant’s arguments have been fully considered, but are not persuasive. The examiner has already addressed applicant’s arguments regarding the unexpected results. Applicant argues that JP discloses a single dose preparation and not the specified single-dosage volume. This argument is not persuasive since it is within the skill of the highly developed art to prepare the composition as a single dose or multiple dose.
4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JP 5058888  or JP 1993058888 cited above in combination with Keller (US 2010/00316576).
The teachings of JP  505 and JP 199 have been discussed above. What is lacking in these references is the explicit teaching of the preparation of carbocysteine in a sterile form using sterile filtration.
	Keller while disclosing the mucolytic compositions of carbocysteine teaches that the compositions can be sterilized by sterile filtration technique (Abstract, 0078, 0083 and 0122).
	Sterilization of the composition of JP 505 or JP 199  using sterile filtration technique would have been obvious to one of ordinary skill in the art, with a reasonable expectation of success since such a technique is known in the art to prepare carbocysteine as shown by Keller.
Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding JP. Applicant argues that Keller fails to provide what JP is missing and there is evidence or suggestion that the resulting solution of Keller has an oxygen content of less than 2 mg/ml. This argument is not persuasive. It is well-known in the art of biological sciences that any composition which is ingested should be in sterile condition and Keller teaches the preparation of sterile carbocysteine and applicant provides no experimental evidence to show that Keller’s carbocysteine solutions have more than instantly claimed oxygen levels.

5.	Claim 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 5058888 or JP 1993058888 cited above in combination with Schuschnig (US 2007/0202051).
The teachings of JP 505 and JP 199 have been discussed above. What is lacking in these references is the use of an antioxidant and a surfactant in combination with carbocysteine.
	Schuscnig while disclosing aerosols for nasal drug delivery teaches that antioxidants, EDTA and surfactant could be added. One of the active agents taught by Schuschnig is the mucolytic agent, carbocysteine (Abstract, 0047, 0053, 0054, 0081 and 0120).
	The addition of antioxidants and surfactants to the compositions of JP 505 or 199 would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since these additives are commonly added in aerosol delivery of mucolytics as taught by Schuschnig.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding JP. Applicant argues that while Schuschnig may disclose a solution preparation containing carbocysteine, pH adjusting agent, metal complexing agent, water, surfactant and antioxidant, there is no evidence or suggestion that the resulting aerosols of Schuschnig have an oxygen content of less than 2 mg/L.
	This argument is not persuasive since the function of an antioxidant is to prevent oxidation and removal of oxygen and applicant provides no experimental evidence to show that Schuschnig’s carbocysteine solutions have more than instantly claimed oxygen levels.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612